SULLIVAN, Judge.
For the reasons assigned in the companion and consolidated case, State v. Dustin K. Runyon, 05-36 (La.App. 3 Cir. 11/02/05), 916 So.2d 407, 2005 WL 2863763, Defendant McDonald’s convictions are affirmed. His sentence for second degree murder is affirmed, but his sentence for attempted second degree murder is vacated, and the case remanded for re-sentencing. The trial court is instructed that the entirety of the sentence imposed for attempted second degree murder must be served without benefit of parole, probation, or suspension of sentence.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS.